

114 S2185 IS: Breast Cancer Awareness Commemorative Coin Act
U.S. Senate
2015-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2185IN THE SENATE OF THE UNITED STATESOctober 20, 2015Ms. Heitkamp (for herself, Ms. Ayotte, Ms. Collins, Mrs. Capito, Mr. Hoeven, Mrs. Feinstein, Ms. Klobuchar, Ms. Hirono, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo require the Secretary of the Treasury to mint coins in recognition of the fight against breast
			 cancer.
	
 1.Short titleThis Act may be cited as the Breast Cancer Awareness Commemorative Coin Act. 2.FindingsCongress finds that—
 (1)breast cancer is the most common cancer among women of the United States, except for skin cancers; (2)today, about 1 in 8, or 12 percent of, women in the United States will develop invasive breast cancer, which is an increase from 1 in 11, or 9 percent of, women in 1975;
 (3)breast cancer is the second leading cause of cancer death in women; (4)the chance of dying from breast cancer is about 1 in 36;
 (5)thanks to earlier detection, increased awareness, and improved treatment, death rates from breast cancer have decreased since 1989;
 (6)there is a strong interest among the people of the United States to do more to tackle breast cancer;
 (7)the National Cancer Institute estimates that $18,100,000,000 was spent in the United States on breast cancer care in 2014;
 (8)finding a cure for breast cancer is a goal of the United States Government; (9)the National Institutes of Health dedicated an estimated $674,000,000 for breast cancer research in fiscal year 2014;
 (10)in fiscal year 2014, the Breast Cancer Research Program of the Department of Defense received $120,000,000;
 (11)while the National Institutes of Health and the Department of Defense program on breast cancer research remain the largest funders of breast cancer research in the United States, funding for the National Cancer Institute was reduced by nearly $66,000,000 between 2011 and 2013;
 (12)the funding level for the Department of Defense Breast Cancer Research Program has remained consistent since 2012, but this amount represents a 20-percent decrease from 2011 funding levels;
 (13)additional private sector support for breast cancer research will help find cures for breast cancer even faster;
 (14)it is estimated that, in the United States, 231,840 women will be diagnosed with, and 40,290 women will die of, breast cancer in 2015;
 (15)on average, every 13 minutes a woman dies of breast cancer in the United States;
 (16)due to disease type and lack of adequate care, African-American women have the highest death rates of all racial and ethnic groups overall and are at least 44-percent more likely to die of breast cancer than women of other racial and ethnic groups;
 (17)breast cancer used to be considered a disease of aging but recent trends show that more aggressive forms of the disease have been increasingly diagnosed in younger women;
 (18)breast cancer is the most frequently diagnosed cancer among nearly every racial and ethnic group, including African-American, American Indian/Alaska Native, Asian/Pacific Islander, and Hispanic/Latina women;
 (19)clinical advances resulting from research have led to increased survival rates from breast cancer; (20)since 1990, death rates from breast cancer have dropped more than 34 percent;
 (21)it is estimated that there will be 2,350 new cases of invasive breast cancer and 440 breast cancer deaths among men in the United States in 2015;
 (22)at this time there are more than 3,100,000 breast cancer survivors in the United States; (23)it is estimated that breast cancer costs $12,500,000,000 in lost productivity;
 (24)the losses of productivity due to breast cancer will increase with the projected growth rate and aging of the population of the United States if cancer mortality rates stay constant in the future;
 (25)there is a better chance of survival, and there are more treatment options available, with early stage detection through mammograms and clinical breast exams;
 (26)breast cancer is the most common cancer in women worldwide, with an estimated 1,700,000 new cases of breast cancer among women worldwide in 2012;
 (27)the Breast Cancer Research Foundation (hereafter in this Act referred to as BCRF) is considered one of the most efficient cancer research charities;
 (28)of every dollar donated to BCRF, 91 cents goes to research and awareness programs, 88 cents towards research and 3 cents towards awareness;
 (29)founded in 1993, BCRF has raised more than $500,000,000 to fuel discoveries in tumor biology, genetics, prevention, treatment, survivorship, and metastasis, making BCRF one of the largest private funders of breast cancer research in the world; and
 (30)in 2014 and 2015, BCRF committed $58,600,000 in research, including $11,600,000 to the international Evelyn H. Lauder Founder’s Fund focused on metastasis, to support the work of more than 220 researchers at leading medical institutions across 6 continents, including 25 States and 14 countries.
			3.Coin specifications
 (a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: (1)$5 gold coinsNot more than 50,000 $5 gold coins, which shall—
 (A)have a diameter of 0.850 inches; and (B)be made of pink gold, which contains not less than 75-percent gold.
 (2)$1 silver coinsNot more than 400,000 $1 coins, which shall— (A)weigh 26.73 grams;
 (B)have a diameter of 1.500 inches; and (C)contain not less than 90-percent silver.
 (3)Half-dollar clad coinsNot more than 750,000 half-dollar coins which shall— (A)weigh 11.34 grams;
 (B)have a diameter of 1.205 inches; and (C)be minted to the specifications for half-dollar coins contained in section 5112(b) of title 31, United States Code.
 (b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.
 (c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.
			4.Design of coins
			(a)Design requirements
 (1)In generalThe design of the coins minted under this Act shall be emblematic of the fight against breast cancer.
 (2)Designation and inscriptionsOn each coin minted under this Act there shall be— (A)a designation of the face value of the coin;
 (B)an inscription of the year 2018; and (C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.
 (b)SelectionThe design for the coins minted under this Act shall be selected by the Secretary based on the winning design from a juried, compensated design competition described under subsection (c).
			(c)Design competition
 (1)In generalThe Secretary shall hold a competition and provide compensation for the winner of the competition to design the obverse and reverse of the coins minted under this Act. The competition shall be judged by an expert jury chaired by the Secretary and consisting of 3 members from the Citizens Coinage Advisory Committee who shall be elected by the Committee and 3 members from the Commission of Fine Arts who shall be elected by the Commission.
 (2)ProposalsAs part of the competition described in this subsection, the Secretary may accept proposals from artists, engravers of the United States Mint, and members of the general public, and any designs submitted for the design review process described herein shall be anonymized until a final selection is made.
 (3)Accompanying designs; preference for physical designsThe Secretary shall encourage 3-dimensional designs to be submitted as part of the proposals, and the jury shall give a preference for proposals that are accompanied by a 3-dimensional physical design instead of, or in addition to, an electronic design.
 (4)CompensationThe Secretary shall determine compensation for the winning design under this subsection, which shall be not less than $5,000. The Secretary shall take into account this compensation amount when determining the sale price described in section 6(a).
				5.Issuance of coins
 (a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities. (b)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2018.
			6.Sale of coins
 (a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— (1)the face value of the coins;
 (2)the surcharge provided in section 7(a) with respect to the coins; and (3)the cost of designing and issuing the coins, including—
 (A)labor; (B)materials;
 (C)dies; (D)use of machinery;
 (E)overhead expenses; (F)marketing; and
 (G)shipping. (b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.
			(c)Prepaid orders
 (1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of the coins.
 (2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount. 7.Surcharges (a)In generalAll sales of coins issued under this Act shall include a surcharge of—
 (1)$35 per coin for the $5 coin; (2)$10 per coin for the $1 coin; and
 (3)$5 per coin for the half-dollar coin. (b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges which are received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the Breast Cancer Research Foundation, New York, New York, for the purpose of furthering research funded by the Foundation.
 (c)AuditsThe surcharge recipient under subsection (b) shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under that subsection.
 (d)LimitationsNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, at the time of the issuance, the issuance of the coin would result in the number of commemorative coin programs issued during that year to exceed the commemorative coin program restriction under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary may issue guidance to carry out this subsection.